UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4631


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CORNELIUS MAURICE JACKSON, a/k/a Buddy Love, a/k/a Buddy,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:14-cr-00230-DKC-2)


Submitted:   October 13, 2016             Decided:   October 17, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allen H. Orenberg, ORENBERG LAW FIRM, P.C., North Bethesda,
Maryland, for Appellant.   Ray Daniel McKenzie, Assistant United
States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Cornelius      Maurice   Jackson    appeals    his    conviction     and

132-month     sentence   entered   pursuant    to   his   guilty   plea   to

conspiracy     to   distribute     and   to   possess     with   intent   to

distribute cocaine base.      On appeal, counsel for Jackson filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting that there are no meritorious issues for appeal but

seeking review of the adequacy of the district court’s Fed. R.

Crim. P. 11 plea colloquy and the reasonableness of Jackson’s

sentence. *   Jackson did not file a supplemental pro se brief, and

the Government elected not to file a response to the Anders

brief.   We affirm the district court’s judgment.

     Prior to accepting a guilty plea, a trial court, through

colloquy with the defendant, must inform the defendant of, and

determine that he understands, the nature of the charge to which

the plea is offered, the penalties he faces, and the various

rights he is relinquishing by pleading guilty.            Fed. R. Crim. P.

11(b)(1); United States v. DeFusco, 949 F.2d 114, 116 (4th Cir.

     * Counsel also questions the validity of Jackson’s appellate
waiver contained in the plea agreement. The Government has not
sought to enforce the waiver in this case; accordingly, we
conduct a full review of the record as required by Anders. See
United States v. Poindexter, 492 F.3d 263, 271 (4th Cir. 2007)
(“If an Anders brief is filed, the government is free to file a
responsive brief raising the waiver issue (if applicable) or do
nothing, allowing this court to perform the required Anders
review.”).



                                     2
1991).      The district court also must ensure that the defendant’s

plea was voluntary, was supported by a sufficient factual basis,

and   did     not    result    from   force,     threats,   or   promises    not

contained in the plea agreement.                Fed. R. Crim. P. 11(b)(2),

(3); DeFusco, 949 F.2d at 119-20.              “In reviewing the adequacy of

compliance with Rule 11, [we] should accord deference to the

trial court’s decision as to how best to conduct the mandated

colloquy with the defendant.”               DeFusco, 949 F.2d at 116.         In

addition, because Jackson did not move to withdraw his guilty

plea in the district court or otherwise preserve any allegation

of Rule 11 error, we review the plea colloquy for plain error.

United States v. Sanya, 774 F.3d 812, 815 (4th Cir. 2014).                   We

conclude that the district court correctly found Jackson’s plea

knowing and voluntary and that Jackson has not established plain

error in his Rule 11 hearing.

      Turning to Jackson’s sentence, we review a sentence for

procedural        and     substantive       reasonableness,      applying    an

abuse-of-discretion standard.           Gall v. United States, 552 U.S.
38, 51 (2007).            We must first ensure that the district court

did   not    commit      any   “significant    procedural   error,”   such   as

failing      to     properly     calculate      the   applicable    Sentencing

Guidelines range, failing to consider the 18 U.S.C. § 3553(a)

(2012) sentencing factors, or failing to adequately explain the

sentence.     Id.       If we find the sentence procedurally reasonable,

                                        3
we   then    consider     its    substantive              reasonableness.             Id.     We

presume on appeal that a sentence within the properly calculated

Guidelines range is substantively reasonable.                                United States v.

Strieper, 666 F.3d 288, 295 (4th Cir. 2012).

      Upon    review,     we     discern            no    procedural          or    substantive

sentencing    error      by    the    district           court.         The   district      court

correctly calculated Jackson’s offense level, criminal history,

and advisory Guidelines range.                      The court afforded the parties

an   adequate     opportunity         to    present            arguments      concerning     the

appropriate       sentence      and    provided           Jackson       an    opportunity     to

allocute.           Finally,          the       court          provided        an     adequate,

individualized       explanation           of   the        below-Guidelines          sentence.

Nothing in the record rebuts the presumption that the sentence

is substantively reasonable.

      In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                                    We

therefore    affirm      the    district        court’s          judgment.          This    court

requires that counsel inform Jackson, in writing, of the right

to petition the Supreme Court of the United States for further

review.      If    Jackson      requests        that       a    petition       be   filed,    but

counsel believes that such a petition would be frivolous, then

counsel     may   move    in    this       court         for    leave    to    withdraw      from

representation.       Counsel’s motion must state that a copy thereof

was served on Jackson.               We dispense with oral argument because

                                                4
the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                    5